Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Agreement, made and entered into as of this 11th day of February, 2015
(“Agreement”), by and between Natural Health Trends Corp., a Delaware
corporation (the “Company”), and ___________________________ (the “Indemnitee”).

 

WHEREAS, highly competent persons are reluctant to serve corporations as
directors or officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of corporations; and

 

WHEREAS, the current impracticability of obtaining adequate insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, Indemnitee is willing to serve and continue to serve for or on behalf
of the Company on the condition that Indemnitee be indemnified to the fullest
extent permitted by applicable law.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

ARTICLE I

Definitions

 

For purposes of this Agreement the following terms shall have the meanings
indicated:

 

1.01     “Board” shall mean the Board of Directors of the Company.

 

1.02     A “Change in Control” shall be deemed to have occurred if (i) any
“person” (as that term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding voting securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of the two year period constitute the
Board and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such a merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after the merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the company (in one transaction or a
series of transactions) of all or substantially all the Company’s assets.

  

 
- 1 -

--------------------------------------------------------------------------------

 

 

1.03     “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other Enterprise which such person is or was serving at the request or on
behalf of the Company.

 

1.04     “Court” means the Court of Chancery of the State of Delaware, the court
in which the Proceeding, in respect of which indemnification is sought by the
Indemnitee, shall have been brought or is pending, or another court having
subject matter jurisdiction and personal jurisdiction over the parties.

 

1.05     “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

1.06     “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent, trustee or fiduciary.

 

1.07     “Expenses” shall include, without limitation, all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, appeal bond
costs, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, facsimile transmission
charges, and all other disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating or being or preparing to be a witness in a Proceeding.

 

1.08     “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, in the case of an Enterprise which is an employee
benefit plan, the best interests of the participants or beneficiaries of said
plan, as the case may be, and, with respect to any Proceeding which is criminal
in nature, having had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

  

 
- 2 -

--------------------------------------------------------------------------------

 

 

1.09     “Improper Personal Benefit” shall include, but not be limited to, the
personal gain in fact by reason of a person’s Corporate Status of a financial
profit, monies or other advantage not also accruing to the benefit of the
Company or to the stockholders generally and which is unrelated to his or her
usual compensation including, but not limited to: (i) in exchange for the
exercise of influence over the Company’s affairs; (ii) as a result of the
diversion of corporate opportunity; or (iii) pursuant to the use or
communication of confidential or inside information for the purpose of
generating a profit from trading in the Company’s securities. Notwithstanding
the foregoing, “Improper Personal Benefit” shall not include any benefit,
directly or indirectly, related to actions taken in order to evaluate,
discourage, resist, prevent or negotiate any transaction with or proposal from
any person or entity seeking control of, or a controlling interest in, the
Company.

 

1.10     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporate law and may include law firms or members
thereof that are regularly retained by the Company but not any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the standards of professional conduct then prevailing and
applicable to such counsel, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement unless such parties execute a written waiver of any such
conflict of interest.

 

1.11     “Officer” means the chief executive officer, president, chief operating
officer, vice presidents, treasurer, assistant treasurer(s), chief financial
officer, chief accounting officer, general counsel, secretary, assistant
secretary and such other executive officers as are appointed by the Board or by
the board of directors of the Enterprise, as the case may be.

 

1.12     “Proceeding” includes any actual, threatened, or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation
(including any internal corporate investigation), administrative hearing or any
other actual, threatened or completed proceeding, whether civil, criminal,
administrative or investigative, formal or informal, and any appeal from any
such Proceeding, other than one initiated by Indemnitee. For purposes of the
foregoing sentence, a “Proceeding” shall not be deemed to have been initiated by
Indemnitee where Indemnitee seeks, pursuant to Article VIII of this Agreement,
to enforce Indemnitee’s rights under this Agreement.

 

ARTICLE II

 

Term of Agreement

 

2.01     This Agreement shall continue so long as Indemnitee is a director,
officer, employee, agent, trustee or fiduciary of the Company or of any other
Enterprise, and thereafter so long as Indemnitee is subject to any pending or
possible Proceeding by reason of the fact that Indemnitee served as a director,
officer, employee, agent, trustee or fiduciary of the Company or of any other
Enterprise.

  

 
- 3 -

--------------------------------------------------------------------------------

 

  

ARTICLE III

 

Services by Indemnitee, Notice of Proceedings

 

3.01     Services. Indemnitee agrees to serve or continue to serve as a director
or Officer of the Company for so long as he or she is duly elected or appointed.
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or any obligation imposed by operation of
law).

 

3.02     Notice of Proceeding. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder, but the omission so to notify the Company shall not relieve the
Company from its obligations hereunder.

 

ARTICLE IV

 

Indemnification

 

4.01     In General. In connection with any Proceeding, the Company shall
indemnify, and advance Expenses, to Indemnitee as provided in this Agreement and
to the fullest extent permitted by applicable law in effect on the date hereof
and to such greater extent as applicable law may hereafter from time to time
permit.

 

4.02     Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4.02 if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or
is threatened to be made, a party to or is otherwise involved in any Proceeding,
other than a Proceeding by or in the right of the Company. Indemnitee shall be
indemnified against Expenses, judgments, penalties, fines and amounts paid in
settlement, actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
regardless of the outcome of such Proceeding, if Indemnitee acted in Good Faith
and such Indemnitee has not been adjudged during the course of such Proceeding
to have derived an Improper Personal Benefit from the transaction or occurrence
forming the basis of such Proceeding.

 

4.03     Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4.03 if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be
made, a party to or is otherwise involved in any Proceeding brought by or in the
right of the Company to procure a judgment in its favor. Indemnitee shall be
indemnified against Expenses, judgments, penalties, fines and amounts paid in
settlement, actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding if Indemnitee acted in Good Faith and
such Indemnitee has not been adjudged during the course of such Proceeding to
have derived an Improper Personal Benefit from the transaction or occurrence
forming the basis of such Proceeding. Notwithstanding the foregoing, no such
indemnification shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company if applicable law prohibits such indemnification; provided, however,
that, if applicable law so permits, indemnification shall nevertheless be made
by the Company in such event if and only to the extent that the Court which is
considering the matter shall so determine.

  

 
- 4 -

--------------------------------------------------------------------------------

 

 

4.04     Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any limitations in Sections 4.02 and 4.03 above or other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to or is otherwise involved in and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified, to the maximum extent permitted by law, against all Expenses,
judgments, penalties, fines, and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee, to the maximum extent permitted by law, against all Expenses,
judgments, penalties, fines, and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter as determined by the Court
which adjudicates the Proceeding. For purposes of this Section 4.04 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

4.05     Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

4.06     Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of, but not the total amount of, the Expenses, judgments, fines, or
penalties actually and reasonably incurred in connection with the investigation,
defense, appeal or settlement of any Proceeding, the Company shall nevertheless
indemnify the Indemnitee for the portion of the Expenses, judgments, fines, or
penalties to which the Indemnitee is entitled.

 

4.07     Contribution. If the indemnification provided in this Agreement is
unavailable by reason of a decision of a court of competent jurisdiction, then
in respect to any Proceeding in which the Company is jointly liable with the
Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expenses, judgments, fines and penalties actually
and reasonably incurred and paid or payable by Indemnitee in such proportion as
is appropriate to reflect (i) the relative benefits received by the Company on
the one hand and Indemnitee on the other hand from the transaction or event from
which such Proceeding arose, and (ii) the relative fault of the Company on the
one hand and Indemnitee on the other in connection with the events which
resulted in such Expenses, judgments, fines and penalties, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and Indemnitee on the other shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses,
judgments, fines and penalties. The Company agrees that it would not be just and
equitable if contribution pursuant to this subsection 4.07 were determined by
pro rata allocation or any other method of allocation which does not take
account of the foregoing equitable considerations.

  

 
- 5 -

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

Advancement of Expenses

 

5.01     Notwithstanding any provision to the contrary in Article VI, the
Company (acting through the President or Chief Financial Officer) shall advance
all reasonable Expenses which, by reason of Indemnitee’s Corporate Status, were
incurred by or on behalf of Indemnitee in connection with any Proceeding, within
thirty (30) days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances, whether prior to or after
final disposition of such Proceeding and regardless of whether Indemnitee has
actually paid such Expenses. Such statement or statements shall reasonably
evidence, without the requirement of waiving Indemnitee’s attorney-client
privilege, the Expenses incurred by Indemnitee and shall include or be preceded
or accompanied by an undertaking by or on behalf of Indemnitee to repay any
Expenses if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified against such Expenses. Any advance and undertakings to repay
pursuant to this Article V shall be unsecured and interest free. Advancement of
Expenses pursuant to this Article V shall not require approval of the Board or
the stockholders of the Company, or of any other person or body. The President
or, at the President’s request, the Secretary of the Company shall promptly
advise the Board in writing of the request for advancement of Expenses, of the
amount and other details of the advance and of the undertaking to make repayment
pursuant to this Article V. Solely for the purpose of advancement under this
section, Indemnitee’s Expenses shall be presumed reasonable if they are so
certified in writing by Indemnitee’s legal counsel.

 

ARTICLE VI

 

Procedures for Determination of Entitlement

to Indemnification and Defense of Claims

 

6.01     Initial Request. To obtain indemnification under this Agreement (other
than advancement of Expenses pursuant to Article V), Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The President, or at the President’s request, the Secretary of
the Company shall promptly advise the Board in writing that Indemnitee has
requested indemnification.

  

 
- 6 -

--------------------------------------------------------------------------------

 

 

6.02     Method of Determination. Subject to Indemnitee’s rights under section
8.07, a determination (if required by applicable law in the specific case) with
respect to Indemnitee’s entitlement to indemnification shall be made: (i) by the
Board by a majority vote of a quorum consisting of Disinterested Directors; or
(ii) in the event that a quorum of the Board consisting of Disinterested
Directors is not obtainable or, even if obtainable, if such quorum of
Disinterested Directors so directs, by Independent Counsel, in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee; or (iii) by a
special litigation committee of the Board appointed by the Board; or (iv) by the
stockholders of the Company by vote of a majority of the holders of the
Company’s outstanding capital stock at the time entitled to vote on the election
or removal of directors, voting as a single class, including the capital stock
of Indemnitee.

 

6.03     Selection, Payment, Discharge of Independent Counsel. In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 6.02 of this Agreement, the Independent Counsel
shall be selected, paid, and discharged in the following manner:

 

 

(a)

The Independent Counsel shall be selected by the Board, and the Company shall
give written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected.

 

 

(b)

Following the initial selection described in clause (a) of this Section 6.03,
Indemnitee may, within seven (7) days after such written notice of selection has
been given, deliver to the Company a written objection to such selection. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1.09 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a Court has determined that such objection
is without merit.

 

 

(c)

Either the Company or Indemnitee may petition a Court if the parties have been
unable to agree on the selection of Independent Counsel within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 6.01 of this Agreement. Such petition may request a determination
whether an objection to the party’s selection is without merit and/or seek the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate. A person so appointed shall act as
Independent Counsel under Section 6.03 of this Agreement.

 

 

(d)

The Company shall pay any and all reasonable fees of Independent Counsel and
expenses incurred by such Independent Counsel in connection with acting pursuant
to this Agreement, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 6.03, regardless of the manner in
which such Independent Counsel was selected or appointed.

  

 
- 7 -

--------------------------------------------------------------------------------

 

 

 

(e)

Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 8.02 of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

6.04     Cooperation. Indemnitee shall cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

6.05     Defense of Claim. With respect to any Proceeding to which Indemnitee
shall have requested indemnification in accordance with Section 6.01:

 

 

(a)

The Company will be entitled to participate in the defense at its own expense.

 

 

(b)

Except as otherwise provided below, the Company jointly with any other
indemnifying party will be entitled to assume the defense with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to the
Indemnitee of its election to assume the defense of a suit, the Company will not
be liable to the Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense of the
Proceeding other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ his own counsel in such
Proceeding but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense shall be at the expense of the
Indemnitee unless: (i) the employment of counsel by the Indemnitee has been
authorized by the Company; (ii) the Indemnitee shall have concluded reasonably
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such action and such conclusion is confirmed in
writing by the Company’s outside legal counsel regularly employed by it in
connection with corporate matters; or (iii) the Company shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the fees and expenses of counsel shall be at the expense of the Company.
The Company shall be entitled to participate in, but shall not be entitled to
assume the defense of any Proceeding brought by or in the right of the Company
or as to which the Indemnitee shall have made the conclusion provided for in
(ii) above and such conclusion shall have been so confirmed by the Company’s
said outside counsel.

  

 
- 8 -

--------------------------------------------------------------------------------

 

 

 

(c)

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not be liable to indemnify the Indemnitee under this Article for any
amounts paid in settlement of any Proceeding or claim effected without its
written consent. The Company shall not settle any Proceeding or claim in any
manner which would impose any penalty, limitation or disqualification of the
Indemnitee for any purpose without the Indemnitee’s written consent. Neither the
Company nor the Indemnitee will unreasonably withhold their consent to any
proposed settlement.

 

6.06     Payment. If it is determined that Indemnitee is entitled to
indemnification not covered by defense of the claim afforded under Section 6.05
above, payment to Indemnitee shall be made within ten (10) days after such
determination.

 

ARTICLE VII

 

Presumptions and Effect of Certain Proceedings

 

7.01     Burden of Proof. In making a determination with respect to entitlement
to indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 6.01 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.

 

7.02     Effect of Other Proceedings. The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of guilty or of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in Good Faith.

 

7.03     Reliance as Safe Harbor. For purposes of any determination of Good
Faith, Indemnitee shall be deemed to have acted in Good Faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the Officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. The provisions
of this Section 7.03 shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

  

 
- 9 -

--------------------------------------------------------------------------------

 

 

7.04     Actions of Others. The knowledge and/or actions, or failure to act, of
any director, Officer, employee, agent, trustee or fiduciary of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

ARTICLE VIII

 

Remedies of Indemnitee

 

8.01     Application. This Article VIII shall apply in the event of a Dispute.
For purposes of this Article, “Dispute”, shall mean any of the following events:

 

 

(a)

a determination is made pursuant to Article VI of this Agreement that Indemnitee
is not entitled to indemnification under this Agreement;

 

 

(b)

an advancement of Expenses is not timely made pursuant to Article V of this
Agreement;

 

 

(c)

the determination of entitlement to be made pursuant to Section 6.02 of this
Agreement has not been made within sixty (60) days after receipt by the Company
of the request for indemnification;

 

 

(d)

the payment of indemnification is not made pursuant to Section 4.05 of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor; or

 

 

(e)

a notice of election by the Company to assume defense of a claim as provided for
in Section 6.05 or payment of indemnification, as the case may be, is not given
or made within ten (10) days after a determination has been made that Indemnitee
is entitled to indemnification or such determination is deemed to have been made
pursuant to Article VI of this Agreement.

 

8.02     Adjudication. In the event of a Dispute, Indemnitee shall be entitled
to an adjudication in an appropriate Court of Indemnitee’s entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator in Dallas, Texas pursuant to the rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 8.02. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

  

 
- 10 -

--------------------------------------------------------------------------------

 

 

8.03     De Novo Review. In the event that a determination shall have been made
pursuant to Article VI of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article VIII shall be conducted in all respects as a de novo trial or
arbitration on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any such proceeding or arbitration, the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

8.04     Company Bound. If a determination shall have been made or deemed to
have been made pursuant to Article VI of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding or arbitration absent: (i) a misstatement by Indemnitee
of a material fact, or any omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification; or (ii) a prohibition of such indemnification under
applicable law.

 

8.05     Procedures Valid. The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Article VIII that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such Court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

8.06     Expenses of Adjudication. In the event that Indemnitee, pursuant to
this Article VIII, seeks a judicial adjudication of or an award in arbitration
to enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any and all expenses (of the types
described in the definition of Expenses in Section 1.06 of this Agreement)
actually and reasonably incurred by Indemnitee in such adjudication or
arbitration, but only if Indemnitee prevails therein. If it shall be determined
in such adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of Expenses sought, the
expenses incurred by Indemnitee in connection with such adjudication or
arbitration shall be appropriately prorated as determined by the court or
arbitrator which determines the adjudication or arbitration.

 

8.07     Change in Control. The parties agree and acknowledge that their
respective rights and obligations set forth in this Agreement shall survive any
Change in Control of the Company. The Company further agrees that if there is a
Change in Control of the Company (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to the Change in Control), then with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
Expense advances under this Agreement or any other agreement, the Company’s
Certificate of Incorporation, or the Company’s Bylaws in effect relating to
claims for indemnifiable events: (i) the Company shall seek legal advice only
from independent counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company or Indemnitee within the last five years
(other than in connection with such matters) (“Special Independent Counsel”);
and (ii) if requested by Indemnitee, such Special Independent Counsel shall make
the determination of whether and to what extent the Indemnitee is entitled to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Special Independent Counsel referred to above and may fully indemnify the
Special Independent Counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement.

  

 
- 11 -

--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

Non-Exclusivity, Insurance, Subrogation

 

9.01     Non-Exclusivity. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation of the Company as amended
and/or restated, the By-Laws of the Company as amended and/or restated, any
agreement, a vote of stockholders or a resolution of directors, or otherwise;
provided, that the terms and conditions of this Agreement shall be deemed to
supersede the terms and conditions set forth in any prior agreement covering
substantially the subject matter hereof between the Company and Indemnitee. No
amendment, alteration, rescission or replacement of this Agreement or any
provision hereof shall be effective as to Indemnitee with respect to any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration, rescission or replacement.

 

9.02     Insurance. The Company hereby covenants and agrees that, so long as
Indemnitee shall continue to serve as a director, officer, employee, agent,
trustee or fiduciary of the Company or any other Enterprise, and thereafter for
at least six (6) years, the Company, shall use reasonable efforts to obtain and
maintain in full force and effect directors’ and officers’ liability insurance
that covers Indemnitee as an insured (“D&O Insurance”) in reasonable amounts
from established and reputable insurers. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain D&O Insurance if the
Company determines in good faith that such insurance is not reasonably
available, the premium costs for such insurance are disproportionate to the
amount of coverage provided, the coverage is reduced by exclusions so as to
provide an insufficient benefit, or the Indemnitee is covered by similar
insurance maintained by an affiliate of the Company. In the event that any
action is instituted by Indemnitee under any D&O Insurance policies maintained
by the Company to enforce or interpret any of the terms hereof or thereof,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee with
respect to such action, regardless of whether Indemnitee is ultimately
successful in such action, and shall be entitled to the advancement of Expenses
with respect to such action, unless as a part of such action a court of
competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action was not made in good
faith or was frivolous.

 

9.03     Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

  

 
- 12 -

--------------------------------------------------------------------------------

 

 

9.04     No Duplicative Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement, Certificate of Incorporation of
the Company as amended and/or restated, By-Laws of the Company as amended and/or
restated or otherwise.

 

ARTICLE X

 

General Provisions

 

10.01     Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s legal representatives, heirs, executors and
administrators.

 

10.02     Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:

 

 

(a)

The validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and

 

 

(b)

To the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

 

10.03     No Adequate Remedy. The parties declare that it is impossible to
measure in money the damages which will accrue to either party by reason of a
failure to perform any of the obligations under this Agreement. Therefore, if
either party shall institute any action or proceeding to enforce the provisions
hereof, such party against whom such action or proceeding is brought hereby
waives the claim or defense that the other party has an adequate remedy at law,
and such party shall not urge in any such action or proceeding the claim or
defense that the other party has an adequate remedy at law.

 

10.04     Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

  

 
- 13 -

--------------------------------------------------------------------------------

 

 

10.05     Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

10.06     Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if:
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed; (ii) sent by prepaid commercial
overnight courier on the next business day after the date on which it is so
delivered to such courier; or (iii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:

 

If to Indemnitee, to:   

As shown with Indemnitee’s Signature below.

 

 

If to the Company, to:  

Natural Health Trends Corp. 

 

4514 Cole Avenue, Suite 1400 

 

Dallas, TX 75205 

 

Attention: Chief Executive Officer 

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

10.07     Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware without application of the conflict of laws principles thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

NATURAL HEALTH TRENDS CORP. 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

INDEMNITEE: 

 

 

 

 

 

 

 

 

 

 

 

Signature 

 

 

 

Name: 

 

 

 

Address:  

 

 

               

 

 

- 15 -